DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter referred to as AAPA, wherein applicant referenced the relevant disclosure as “related art” in the current application as referenced hereafter below using US PGPub 2021/0272498) in view of Xu (US PGPub 2018/0039114). 

Regarding claim 1, AAPA discloses a display substrate (fig. 1, display substrate) comprising: a plurality of gate lines in parallel with each other in a first direction (fig. 1 and [0028], the display substrate with the dual gate structure includes a plurality of gate lines 101 arranged in parallel in a row direction (i.e., a first direction)) and a plurality of data lines in parallel with each other in a second direction (fig. 1 and [0028], a plurality of data lines 102 arranged in parallel in a column direction (i.e., a second direction)), the first direction and the second direction intersect each other ([0028] and fig. 1, the plurality of gate lines 101 and the plurality of data lines 102 are arranged crosswise), wherein
a plurality of pixel regions are defined by the plurality of gate lines and the plurality of data lines, and arranged in a form of a matrix with multiple rows in the first direction and multiple columns in the second direction (fig. 1 and [0028], the plurality of gate lines 101 and the plurality of data lines 102 are arranged crosswise and define a plurality of pixel regions, the plurality of pixel regions are arranged in the form of a matrix with multiple rows in the first direction and multiple columns in the second direction), each of the plurality of pixel regions has two sub-pixels arranged in the first direction ([0028] and fig. 1, each pixel region has two sub-pixels arranged in the row direction),
two of the plurality of gate lines are arranged between every two adjacent rows of the plurality of pixel regions (fig. 1 and [0028], two gate lines of the plurality of gate lines 101 are arranged between two adjacent rows of pixel regions),
one column of pixel regions is arranged between every two adjacent data lines of the plurality of data lines (fig. 1 and [0028], a column of pixel regions is arranged between two adjacent data lines 102), the two sub-pixels in each pixel region are respectively coupled to one of the two adjacent data lines ([0028] and fig. 1, two sub-pixels in each pixel region are respectively coupled to one of the two adjacent data lines 102), and polarities of voltages of the two adjacent data lines are opposite ([0028] and fig. 1, the polarities of the voltages of the two adjacent data lines 102 are opposite),
the two sub-pixels in each pixel region are two of a first sub-pixel, a second sub-pixel and a third sub-pixel ([0028] and fig. 1, the two sub-pixels between the two adjacent data lines 102 may be two of a first sub-pixel, a second sub-pixel and a third sub-pixel), and
polarities of voltages of the data lines to which any two third sub-pixels adjacent to each other are coupled are identical (fig. 1, from left to right the second and third blue sub-pixels have the same polarity positive and positive). 
AAPA teaches the two closest first sub-pixels may has the same polarity of a different polarity (fig. 1, from left to right the polarity of the red sub-pixels are positive, negative, negative, positive) and the two closest second sub-pixels may have the same polarity of a different polarity (fig. 1, from left to right the polarity of the green subpixels are positive, positive, negative, negative). However, AAPA does not disclose in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest first sub-pixels are coupled are opposite, and the polarities of the voltages of the data lines to which any two closet second sub-pixels are coupled are opposite.
In a similar field of endeavor of display devices, Xu discloses in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest first sub-pixels are coupled are opposite (fig. 1, polarity of red subpixel attached to D1 is positive and polarity of red subpixel attached to D2 is negative), and the polarities of the voltages of the data lines to which any two closet second sub-pixels are coupled are opposite (fig. 1, polarity of green subpixel attached to D1 is negative and polarity of green subpixel attached to D3 is positive). 
In view of the teachings of AAPA and XU, it would have been obvious to one of ordinary skill in the art to select the combination of polarity and pixel type to include that the closest sub-pixels are opposite polarity as taught by Xu, since a limited number of combinations of polarity and sub-pixel type exists and a selection could be made during the manufacturing process for a multitude of reasons including based on power consumption as taught by Xu [0007]. 

Regarding claim 2, the combination of AAPA and Xu further discloses wherein in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest third sub-pixels of a portion of the third sub-pixels are coupled are identical (AAPA: fig. 1, from left to right the second and third blue sub-pixels have the same polarity positive and positive), and the polarities of the voltages of the data lines to which any closest third sub-pixels of the remaining third sub-pixels are coupled are opposite (AAPA: fig. 1, from left to right the first and second blue sub-pixels have opposite polarity as negative and positive).

Regarding claim 3, the combination of AAPA and Xu further discloses wherein in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest third sub-pixels of the third sub-pixels are coupled are identical (AAPA: fig. 1, from left to right the second and third blue sub-pixels have the same polarity positive and positive).

Regarding claim 4, the combination of AAPA and Xu further discloses wherein in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest third sub-pixels of the third sub-pixels are coupled are opposite (AAPA: fig. 1, from left to right the first and second blue sub-pixels have opposite polarity as negative and positive).

Regarding claim 5, the combination of AAPA and Xu further discloses wherein the sub-pixels comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel (AAPA: [0029], the first to third sub-pixels may emit red light (R), green light (G) and blue light (B) respectively).

Regarding claim 6, the combination of AAPA and Xu further discloses wherein the first sub-pixel is one of the red sub-pixel and the green sub-pixel, the second sub-pixel is the other of the red sub-pixel and the green sub-pixel, and the third sub-pixel is the blue sub-pixel (AAPA: [0029], the first to third sub-pixels may emit red light (R), green light (G) and blue light (B) respectively).

Regarding claim 10, AAPA discloses a method of manufacturing the display substrate of claim 1, comprising:
forming a plurality of gate lines in parallel with each other in a first direction on a base substrate (fig. 1 and [0028], the display substrate with the dual gate structure includes a plurality of gate lines 101 arranged in parallel in a row direction (i.e., a first direction));
forming a plurality of data lines in parallel with each other in a second direction on the base substrate (fig. 1 and [0028], a plurality of data lines 102 arranged in parallel in a column direction (i.e., a second direction)), wherein the first direction and the second direction intersect each other, the plurality of gate lines and the plurality of data lines are formed to define a plurality of pixel regions, the plurality of pixel regions are arranged in a form of a matrix with multiple rows in the first direction and multiple columns in the second direction (fig. 1 and [0028], the plurality of gate lines 101 and the plurality of data lines 102 are arranged crosswise and define a plurality of pixel regions, the plurality of pixel regions are arranged in the form of a matrix with multiple rows in the first direction and multiple columns in the second direction), and
forming two sub-pixels arranged in the first direction in each of the plurality of pixel regions ([0028] and fig. 1, each pixel region has two sub-pixels arranged in the row direction),
wherein two of the plurality of gate lines are arranged between every two adjacent rows of pixel regions (fig. 1 and [0028], two gate lines of the plurality of gate lines 101 are arranged between two adjacent rows of pixel regions), one column of pixel regions is arranged between every two adjacent data lines of the plurality of data lines (fig. 1 and [0028], a column of pixel regions is arranged between two adjacent data lines 102), the two sub-pixels in each pixel region are respectively coupled to one of the two adjacent data lines ([0028] and fig. 1, two sub-pixels in each pixel region are respectively coupled to one of the two adjacent data lines 102), and polarities of voltages of the two adjacent data lines are opposite ([0028] and fig. 1, the polarities of the voltages of the two adjacent data lines 102 are opposite),
the two sub-pixels in each pixel region are two of a first sub-pixel, a second sub-pixel and a third sub-pixel ([0028] and fig. 1, the two sub-pixels between the two adjacent data lines 102 may be two of a first sub-pixel, a second sub-pixel and a third sub-pixel), and
polarities of voltages of the data lines to which any two third sub-pixels adjacent to each other are coupled are identical (fig. 1, from left to right the second and third blue sub-pixels have the same polarity positive and positive). 
AAPA teaches the two closest first sub-pixels may has the same polarity of a different polarity (fig. 1, from left to right the polarity of the red sub-pixels are positive, negative, negative, positive) and the two closest second sub-pixels may have the same polarity of a different polarity (fig. 1, from left to right the polarity of the green subpixels are positive, positive, negative, negative). However, AAPA does not disclose in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest first sub-pixels are coupled are opposite, and the polarities of the voltages of the data lines to which any two closet second sub-pixels are coupled are opposite.
In a similar field of endeavor of display devices, Xu discloses in the pixel regions located in a same row, the polarities of the voltages of the data lines to which any two closest first sub-pixels are coupled are opposite (fig. 1, polarity of red subpixel attached to D1 is positive and polarity of red subpixel attached to D2 is negative), and the polarities of the voltages of the data lines to which any two closet second sub-pixels are coupled are opposite (fig. 1, polarity of green subpixel attached to D1 is negative and polarity of green subpixel attached to D3 is positive). 
In view of the teachings of AAPA and XU, it would have been obvious to one of ordinary skill in the art to select the combination of polarity and pixel type to include that the closest sub-pixels are opposite polarity as taught by Xu, since a limited number of combinations of polarity and sub-pixel type exists and a selection could be made during the manufacturing process for a multitude of reasons including based on power consumption as taught by Xu [0007]. 
In view of the teachings of AAPA and Xu it would have been obvious to one of ordinary skill in the art to perform the method of manufacturing the display substrate using known general steps of “forming”. 

Regarding claim 11, the combination of AAPA and Xu further discloses wherein the first sub-pixel is one of a red sub-pixel and a green sub-pixel, the second sub-pixel is the other of the red sub-pixel and the green sub-pixel, and the third sub-pixel is a blue sub-pixel (AAPA: [0029], the first to third sub-pixels may emit red light (R), green light (G) and blue light (B) respectively).

Regarding claim 12, the combination of AAPA and Xu discloses a display panel (Xu: [0002], liquid crystal display and fig. 7, step 1, providing a liquid crystal display panel), comprising:
the display substrate of claim 1; and 
an opposite substrate aligned and assembled with the display substrate to form a cell (Xu: [0003], the working principle of the liquid crystal display panel is that the Liquid Crystal is injected between the Thin Film Transistor Array Substrate (TFT array substrate) and the Color Filter (CF)).

Regarding claim 13, the combination of AAPA and Xu further discloses wherein the display substrate is an array substrate, and the opposite substrate is a color filter substrate (Xu: [0003], the working principle of the liquid crystal display panel is that the Liquid Crystal is injected between the Thin Film Transistor Array Substrate (TFT array substrate) and the Color Filter (CF)).

Regarding claim 14, the combination of AAPA and Xu further discloses wherein the color filter substrate comprises a plurality of color resist regions, and the plurality of color resist regions are arranged in a one-to-one correspondence with the plurality of sub-pixels of the display substrate (Xu: [0003], The working principle of the liquid crystal display panel is that the Liquid Crystal is injected between the Thin Film Transistor Array Substrate (TFT array substrate) and the Color Filter (CF). The light of backlight module is refracted to generate images by applying driving voltages to the two substrates for controlling the rotations of the liquid crystal molecules).

Regarding claim 15, the combination of AAPA and Xu discloses a display device (Xu: [0002], liquid crystal display and fig. 7, step 1, providing a liquid crystal display panel), comprising the display panel of claim 12. 

Claims 16 and 17 are within the scope of claims 5 and 6 and are therefore interpreted and rejected based on similar reasoning.

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of AAPA and Xu further in view of Itoh et al. (US PGPub 2015/0042695). 

Regarding claim 7, the combination of AAPA and Xu teaches a sequence for the sub-pixel patter, however the combination of AAPA and Xu does not disclose wherein in the pixel regions located in a same row, the sub-pixels are periodically arranged in a sequence of the red sub-pixel, the blue sub-pixel, the green sub-pixel, the red sub-pixel, the green sub-pixel, the blue sub-pixel, the green sub-pixel, the blue sub-pixel, the red sub-pixel, the green sub-pixel, the red sub-pixel and the blue sub-pixel.
In a similar field of endeavor of display devices, Itoh discloses a pattern for the sub-pixels arranged in a sequence of the red sub-pixel, the green sub-pixel, the blue sub-pixel, the green sub-pixel, the red sub-pixel, the blue sub-pixel (fig. 1, 11R, 11G, 11B, 12G, 12R, 12B). 
In view of the teachings of AAPA, Xu and Itoh, it would have been obvious to one of ordinary skill in the art to select the specific sequence for the sub-pixels as claimed since of a limited number of choices exists and the selection would not provide unexpected results. 

Regarding claim 8, the combination of AAPA and Xu teaches a sequence for the sub-pixel patter, however the combination of AAPA and Xu does not disclose wherein in the pixel regions located in a same row, the sub-pixels are periodically arranged 1n a sequence of the green sub-pixel, the blue sub-pixel, the red sub-pixel, the green sub-pixel, the red sub-pixel, the blue sub-pixel, the red sub-pixel, the blue sub-pixel, the green sub-pixel, the red sub-pixel, the green sub-pixel and the blue sub-pixel.
In a similar field of endeavor of display devices, Itoh discloses a pattern for the sub-pixels arranged in a sequence of the red sub-pixel, the green sub-pixel, the blue sub-pixel, the green sub-pixel, the red sub-pixel, the blue sub-pixel (fig. 1, 11R, 11G, 11B, 12G, 12R, 12B). 
In view of the teachings of AAPA, Xu and Itoh, it would have been obvious to one of ordinary skill in the art to select the specific sequence for the sub-pixels as claimed since of a limited number of choices exists and the selection would not provide unexpected results. 

Regarding claim 9, the combination of AAPA, Xu, and Itoh further discloses wherein the sub-pixels located in a same column are sub-pixels of a same color (AAPA: [0029], each of the sub-pixels located in a same column emits light of a same color, that is, each of the sub-pixels located in the same column is one of the first sub-pixel, the second sub-pixel and the third sub-pixel).

Claims 18-20 are within the scope of claims 7-9 and are therefore interpreted and rejected based on similar reasoning.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding claims 1 and 10, Applicants argue on pages 8-10 that references fail to disclose the amendment focusing on the shortcomings of the secondary references (Xu and Itoh), however Examiner respectfully disagrees. Examiner maintains AAPA discloses the amendment “the polarities of voltages of the data lines to which any two third sub-pixels adjacent to each other are coupled are identical”. In AAPA, fig. 1, the blue sub-pixels is considered the third sub-pixels where from left to right the second and third blue sub-pixels have the same polarity of positive and positive.
Note that the amendment to the claims is already present in claim 3, and that the prior Office actions interpreted claims 3 and 4 as a broader version of claim 2, whereby “in the pixel regions located in a same row, the polarities of voltages of the data lines to which any two third sub-pixels adjacent to each other are coupled are identical while the remaining polarities of the voltages of the data lines to which any closest third sub-pixels are not identical (are opposite)”. Therefore the claims as currently amended are not substantively different from claims of the previous Office action, and therefore they are being similarly rejected. Such interpretation has not been disputed by applicant, and furthermore supported by claim 2 which is dependent on amended claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US PGPub 2009/0310077) discloses a diagram illustrating the improvement effect of the image quality when weak pattern shown in FIG. 5 is represented (fig. 22). 
Sakurai (US PGPub 2018/0108307) discloses a schematic plan view of an array substrate of a liquid crystal display device (fig. 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693